EXHIBIT 21.1 SUBSIDIARIES OF AAC GROUP HOLDING CORP. AND AMERICAN ACHIEVEMENT CORPORATION Entity Jurisdiction of Incorporation AAC Group Holding Corp. Delaware AAC Holding Corp. Delaware American Achievement Corporation Delaware American Achievement Corporation Subsidiaries: Commemorative Brands, Inc. Delaware Pulidos de Juarez, S.A. de C.V. Ciudad Juarez Chihuahua Mexico CBI North America, Inc. Delaware Taylor Senior Holding Corp. Delaware TP Holding Corp. Delaware Taylor Publishing Company Delaware Taylor Publishing Manufacturing, L.P. Delaware Taylor Manufacturing Holdings, LLC Delaware Educational Communications, Inc. Illinois
